OPINION *Page 2 
{¶ 1} Lonnie Bristow has filed a Petition for Writ of Mandamus requesting this Court issue an order "commanding respondents cease their actions."
 {¶ 2} To be entitled to the issuance of a writ of mandamus, relator must demonstrate: (1) a clear legal right to the relief prayed for; (2) a clear legal duty on the respondent's part to perform the act; and, (3) that there exists no plain and adequate remedy in the ordinary course of law. State ex rel. Master v. Cleveland (1996), 75 Ohio St.3d 23, 26-27,661 N.E.2d 180; State ex rel. Harris v. Rhodes (1978), 5 Ohio St.2d 41,324 N.E.2d 641, citing State ex rel. National City Bank v. Bd. ofEducation (1977), 520 Ohio St.2d 81, 369 N.E.2d 1200.
 {¶ 3} Respondent Edwin C. Voorhies, Jr., is named as the Warden of the Southern Ohio Correctional Facility. Respondent David See is named as an investigator at the Southern Ohio Correctional Facility, and Respondent David Bobby is named as the Warden of the Trumbull Correctional Institution. Relator is now housed at the Ohio State Penitentiary in Youngstown, Ohio. Relator cannot demonstrate any clear legal right to the relief prayed for because Relator is no longer under the authority of any of the Respondents, therefore, the Petition is denied and dismissed.
 {¶ 4} WRIT DISMISSED.
  Gwin, P. J., Edwards, J. and Delaney, J. concur. *Page 3
 JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the Writ of Mandamus is hereby dismissed. Costs taxed to Relator. *Page 1